          Case 2:19-cv-09696 Document 1 Filed 11/12/19 Page 1 of 3 Page ID #:1




 1   PRICE PARKINSON & KERR, PLLC
     JASON M. KERR (phv pending)
 2   jasonkerr@ppktrial.com
     STEVEN GARFF (SBN 268074)
 3   steven.garff@ppktrial.com
     5742 West Harold Gatty Drive Suite 101
 4   Salt Lake City, Utah 84116
     Phone: (801) 530-2900
 5
     THE LAW OFFICE OF JACK
 6   FITZGERALD, PC
     JACK FITZGERALD (257370)
 7   jack@jackfitzgeraldlaw.com
     TREVOR M. FLYNN (253362)
 8   trevor@jackfitzgeraldlaw.com
     Hillcrest Professional Building
 9   3636 Fourth Avenue, Suite 202
     San Diego, California 92103
10   Phone: (619) 692-3840
     Fax: (619) 362-9555
11
     Counsel for Plaintiff Lime Crime, Inc.
12

13                        UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA, EASTERN DIVISION
14

15                                              )   Case No.:
     GUADALUPE BORES, and individual,           )
16                                              )
                                                )   NOTICE OF REMOVAL OF
17       Plaintiff                              )   ACTION UNDER 28 U.S.C. § 1441(a)
                                                )
18                    vs.                       )
                                                )   Riverside Superior Court
19                                              )   Case No. RIC 1905067
                                                )
20   LIME CRIME, INC., a California Corporation )
     Defendant                                  )   Action Filed: October 7, 2019
21                                              )   Trial Date: None Set
                                                )
22                                              )

23

24

25

26
          Case 2:19-cv-09696 Document 1 Filed 11/12/19 Page 2 of 3 Page ID #:2




 1          TO THE CLERK OF THE UNITED STATES DISTRICT COURT, CENTRAL

 2   DISTRICT OF CALIFORNIA:

 3          PLEASE TAKE NOTICE that defendant Lime Crime, Inc., a California Corporation

 4   (“Defendant”) hereby removes to this Court the state court action described below:

 5          I. FILING AND SERVICE OF THE COMPLAINT.

 6          1.      On October 7, 2019 plaintiff Guadalupe Bores (“Plaintiff”) commenced an action

 7   in the Superior Court of the State of California for the County of Riverside, Case Number RIC

 8   1905067, by filing a Complaint entitled “Guadalupe Bores, an individual, Plaintiff, v. Lime

 9   Crime, Inc., a California Corporation, and DOES 1-50, inclusive.”

10          2.      Defendant was served with the Summons and Complaint on October 11, 2019.

11   True and correct copies of the Summons and Complaint and all other documents served upon

12   Defendant on that date are attached hereto as “Exhibit A.” Defendant has not yet responded to

13   the Complaint. To Defendant’s knowledge, no other defendant has been served.

14          II. THIS COURT HAS FEDERAL QUESTION JURISDICTION.

15          3.      This action is a civil action for which this Court has original jurisdiction pursuant

16   to 28 U.S.C. § 1331 and is one which may be removed pursuant to 28 U.S.C. § 1441(a) and 28

17   U.S.C. § 1443, in that it appears from the Complaint that Plaintiff has filed a civil rights action,

18   and her claims are founded on a claim or right arising under the laws of the United States.
19          4.      Specifically, it appears from the Complaint that this is a civil rights action

20   premised on and alleging violations of the Americans with Disabilities Act, 42 U.S.C. § 12182 et

21   seq. (Complaint ¶¶ 41,45, 47-51).

22          III. THIS NOTICE OF REMOVAL IS TIMELY AND PROPERLY FILED.

23          5.      The filing of this Notice of Removal is filed within the time period required under

24   28 U.S.C. § 1446(a).

25          6.      Defendant will give written notice of the filing of this Notice of Removal to all

26   adverse parties as required by 28 U.S.C. § 1446(d) and will file a copy of this Notice of Removal
27   with the Superior Court of California, County of Riverside, as further required by that Section.

28

                                              Notice of Removal
                                                       1
          Case 2:19-cv-09696 Document 1 Filed 11/12/19 Page 3 of 3 Page ID #:3




 1          7.     Venue is proper in this Court because the action is being removed from the

 2   Superior Court in the County of Riverside.

 3          8.     The undersigned counsel for Defendant has read the foregoing and signs the

 4   Notice of Removal pursuant to Rule 11 of the Federal Rules of Civil Procedure, as required by

 5   28 U.S.C. § 1446(a).

 6          WHEREFORE, Defendant prays that the above action now pending against it in the

 7   Superior Court of the County of Riverside be removed to this Court.

 8

 9   Dated: November 12, 2019            Respectfully submitted,

10
                                         /s/ Steven W. Garff
11                                       PRICE PARKINSON & KERR, PLLC
                                         STEVEN W. GARFF
12                                       steven.garff@ppktrial.com
                                         5742 West Harold Gatty Drive
13                                       Salt Lake City, Utah 84116
                                         Phone: (801) 530-2900
14
                                         Attorneys for Plaintiff
15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                            Notice of Removal
                                                     2
